NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALBERTO SANCHEZ MEJIA,                          No.    15-72723

                Petitioner,                     Agency No. A099-739-956

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Alberto Sanchez Mejia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the

petition for review.

      Substantial evidence supports the BIA’s determination that Mejia failed to

demonstrate a nexus between the harm he fears and a protected ground. See Zetino

v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground). Thus, Mejia’s withholding of removal

claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Mejia failed to show it is more likely than not that he will be tortured by or with

the consent or acquiescence of the government of Mexico. See Aden v. Holder,

589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    15-72723